Title: To Thomas Jefferson from Lafayette, 17 March 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



Sir
Williams Burg March the 17th 1781

From a Conversation with the Quarter Master of this State, I find that there will Be A Great deficiency of Horses, and that None of those which Have Been Procured Can Serve for the purposes of our Artillery. Under these Circumstances, and in the full Conviction that a transportation of Heavy Artillery and Stores Was Necessary to the Expedition, I thought that Oxen Might in Some Cases  Render the Same Services, and the Quarter Master was of opinion that the impressing of them Could Be more Easily done.
I Have therefore given to Him a Return of Saddle Horses, field artillery Horses, and Horse Waggons that Cannot Absolutely Be dispensed with, and instead of the large Number of draft Horses that were Necessary Both for our Heavy Ordnance and that of the french, I Have Requested Him to impress 200 oxen.
I Am Very UnHappy, Sir, to think that My Arrival in this State is accompagnied with a Necessity to distress its inHabitants. But Your Excellency will judge that A Siege operation Cannot Be Carried without Great Expences and Great Means of transportation. It is with the Greatest Reluctance that I Sign any impressing warrant, But I Hope My delicacy in this Matter will Be such as to Render me worthy of the approbation of the State.
Inclosed Your Excellency will find Copies of letters Relating to an affair which I am very little Acquainted with. I Beg leave to ask your Excellency’s opinion upon the Conduct I am to Hold in this instance, and should Be glad to Have a Complete Set of the Militia or other laws of this State that I may not interfere with the Rights of or through ignorance Be deficient in Respect to the Civil Authority.
With the Highest Respect I Have the Honor to Be Your Excellency’s Most obd Hum Servt.,

Lafayette


P.S. I Request Your Excellency to Return me the letter and Copy.

